F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                      July 31, 2007
                           FO R TH E TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                       Clerk of Court



    U N ITED STA TES O F A M ER ICA,

               Plaintiff-Appellee,

    v.                                                 No. 06-7087
                                                 (D.C. No. 06-CR-6-RAW )
    V ICTO R M A N U EL LO PEZ-G ARCIA,                (E.D. Okla.)
    also known as Victor Ismael Lopez,

               Defendant-Appellant.


    U N ITED STA TES O F A M ER ICA,

               Plaintiff-Appellee,

    v.                                                 No. 06-7090
                                                 (D.C. No. 06-CR-6-RAW )
    RO BERTO ANTO NIO TICA S,                          (E.D. Okla.)

               Defendant-Appellant.



                            OR D ER AND JUDGM ENT *


Before TA CH A, Chief Judge, M U RPH Y and HO LM ES, Circuit Judges.



*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Roberto Antonio Ticas and Victor M anuel Lopez-Garcia were convicted of

possession with intent to distribute cocaine in violation of 21 U.S.C. §§ 841(a)(1)

and (b)(1)(A), and 18 U.S.C. § 2. They now appeal their convictions, arguing that

the government improperly struck a potential juror from the venire because she

was Hispanic. M r. Ticas individually argues that his conviction was obtained

with evidence tainted by an unconstitutional search and seizure.

M r. Lopez-Garcia contends there is insufficient evidence to sustain his

conviction. B ecause common facts and issues are presented in the appeals, we

consolidated these cases and treat all arguments in a single order and judgment.

Our jurisdiction arises under 28 U.S.C. § 1291, and we affirm.

                                          I.

      On December 28, 2005, Oklahoma H ighway Patrol simultaneously stopped

two Ford Taurus automobiles on Interstate 40 for speeding. The first Taurus was

brown; the second, blue. M r. Ticas w as driving the first car w hile

M r. Lopez-Garcia was a passenger in the second. Occupants of the vehicles

acknowledged that the two cars were traveling together. M r. Ticas indicated that

M r. Lopez-Garcia was a family member, while his daughter, who rode as a

passenger with him, referred to M r. Lopez-Garcia as a friend. Officers obtained

consent to search both vehicles, and when no contraband was found in the first

car, M r. Ticas was given a written warning and allowed to proceed on his way.

                                         -2-
      After M r. Ticas left, the officer dealing with M r. Lopez-Garcia walked

around the exterior of the blue Taurus with a drug-sniffing canine. The dog

alerted to the vehicle near the rear passenger door where police discovered a

hidden compartment containing nine bundles of cocaine. The compartment was

located beneath the car, near the rear axle. It was engineered to be opened

electronically, and although wires ran under the carpeting of the car’s interior,

there was no obvious switch in the car. Once officers found the cocaine and

realized the cars were similar and traveling together, they radioed another officer

to again stop the first brown Taurus if it was observed committing a traffic

violation.

      Shortly thereafter, Officer Adam W ood located the brown Taurus and saw

it driving too close to a commercial vehicle. On this basis, he stopped the vehicle

a second time. Officer W ood contacted M r. Ticas and decided to write him a

warning for the violation. M eanwhile, Officer Ty Owen, who had conducted the

first stop, arrived on scene and walked around M r. Ticas’s car with a

drug-sniffing dog. As with the blue Taurus earlier, the dog alerted to the rear of

the car where a similar hidden compartment containing eight bundles of cocaine

was discovered. Both M r. Ticas and M r. Lopez-Garcia were arrested and

convicted based on these events.

      On appeal, appellants raise one issue jointly and two issues individually.

They both argue the government used a peremptory challenge to improperly

                                         -3-
remove a potential juror from the venire based upon her race. M r. Ticas also

claims his Fourth Amendment rights w ere violated because police lacked probable

cause to initiate the second traffic stop. Lastly, M r. Lopez-Garcia challenges the

sufficiency of the evidence upon which his conviction was obtained.

                                          II.

                             A. Peremptory C hallenge

      W e first consider appellants’ contention that the government improperly

removed a prospective juror, M s. M endoza, based on her race. “W e review de

novo whether the [government’s] explanation [for striking a potential juror] is

facially race neutral. W e then review the district court’s ruling that the

[government] did not intend to discriminate under the clearly erroneous standard.”

United States v. Sneed, 34 F.3d 1570, 1580 (10th Cir. 1994) (citation omitted).

      The government may not use peremptory challenges to exclude potential

jurors based solely on account of their race. Batson v. Kentucky, 476 U.S. 79, 89

(1986). “H owever, [u]nless a discriminatory intent is inherent in the prosecutor’s

explanation, the reason offered will be deemed race neutral.” United States v.

Davis, 40 F.3d 1069, 1077 (10th Cir. 1994) (quotation omitted).

      Here, the government explained that it was striking M s. M endoza because

she was from Stilwell, Oklahoma, appeared to be very young, and had legal

proceedings initiated against her due to problems paying a hospital bill. The

government also indicated that it had “to start with somebody someplace and this

                                          -4-
method [of jury selection] require[d it] to get rid of people.” R. Vol. 3, at 100.

Additionally, the government noted that there was no indication that she was

Hispanic, but only that she had retained the name of her former husband.

      This explanation is facially valid and race-neutral. See Purkett v. Elem,

514 U.S. 765, 768 (1995) (holding that proffered reason need not be “persuasive,

or even plausible,” but must be facially valid). Although the government did not

elaborate as to why it excluded her because she was from Stilwell or experienced

financial troubles, these reasons do not evince an inherent discriminatory intent.

As for her age, we have held that youth is an acceptable race-neutral justification

for exercising a peremptory strike. Hidalgo v. Fagen, Inc., 206 F.3d 1013, 1019

(10th Cir. 2000). Additionally, the government’s recognition that there was no

indication that M s. M endoza was herself Hispanic demonstrates that appellants

failed to show she was removed as a member of a particular racial group. See

United States v. Joe, 8 F.3d 1488, 1498 (10th Cir. 1993) (“the defendant must

show . . . that the prosecution has exercised peremptory challenges to remove

members of a particular race from the venire”). Therefore, deferring to the trial

court’s unique vantage point, we conclude that the circumstances of this voir dire

do not show purposeful discrimination.

                              B. Search and Seizure

      W e next consider whether the district court correctly denied M r. Ticas’s

m otion to suppress evidence obtained from the second search and seizure. He

                                          -5-
contends the evidence from this second stop was tainted because officers had

neither probable cause nor consent to search his vehicle once his initial detention

ended. He further argues that the reason given by officers for initiating the

second stop – following too closely to a commercial vehicle – was mere pretext

and proves their lack of probable cause.

      The district court upheld the second stop on two grounds: the first was

M r. Ticas’s traffic violation of following too close to a commercial vehicle; the

second was Officer Owen’s reasonable suspicion that M r. Ticas was in possession

of a controlled substance based on the circumstances of the first stop. As for the

ensuing search, the district court ruled that it was lawful because Officer Owen

had a reasonable belief that M r. Ticas possessed narcotics and the canine alerted

to the car. W e agree.

      “W hen reviewing a district court’s denial of a motion to suppress, we view

the evidence in the light most favorable to the government, accepting the district

court’s factual findings unless clearly erroneous. Fourth Amendment

reasonableness is reviewed de novo.” United States v. Guerrero-Espinoza,

462 F.3d 1302, 1305 (10th Cir. 2006) (quotation omitted).

      “A traffic stop is a ‘seizure’ within the meaning of the Fourth Amendment,

‘even though the purpose of the stop is limited and the resulting detention quite

brief.’” United States v. Bradford, 423 F.3d 1149, 1156 (10th Cir. 2005) (quoting

Delaware v. Prouse, 440 U.S. 648, 653 (1979)). A routine traffic stop, however,

                                           -6-
is more analogous to an investigative detention than a custodial arrest. Id.

Consequently, we analyze such stops under the principles articulated in Terry v.

Ohio, 392 U.S. 1 (1968), “asking first whether the officer’s action was justified at

its inception, and second whether it was reasonably related in scope to the

circumstances which justified the interference in the first place.” United States v.

Hunnicutt, 135 F.3d 1345, 1348 (10th Cir. 1998) (internal quotation marks

omitted).

      Here, the second stop was plainly justified because it was based on an

observed traffic violation. See United States v. Botero-Ospina, 71 F.3d 783, 787

(10th Cir. 1995) (“a traffic stop is valid under the Fourth Amendment if the stop

is based on an observed traffic violation”). It was also independently valid based

on the totality of the circumstances that gave rise to Officer Owen’s objectively

reasonable suspicion that M r. Ticas was involved in illegal activity. See United

States v. Soto, 988 F.2d 1548, 1554 (10th Cir. 1993) (“If the officer wishes to

detain the driver for further questioning unrelated to the initial stop, the officer

must have an objectively reasonable articulable suspicion that illegal activity has

occurred or is occurring.”). O fficer Owen knew that M r. Ticas w as driving in

tandem w ith a similar Ford Taurus, that the other car was found with a hidden

compartment containing cocaine, and that M r. Ticas had a close or familial

relationship with an occupant of the other car. These facts gave Officer Owen a

“particularized and objective basis for suspecting” that M r. Ticas’s car also had a

                                          -7-
hidden compartment containing narcotics. Bradford, 423 at 1157. This

suspicion, coupled with the canine alert, see United States v. Klinginsm ith,

25 F.3d 1507, 1510 (10th Cir. 1994) (holding that canine alert gives rise to

probable cause), provided ample probable cause to stop and search the vehicle.

The district court was correct to deny the motion to suppress.

                          C. Sufficiency of the Evidence

      Lastly, we consider whether M r. Lopez-Garcia’s conviction is supported by

sufficient evidence. W e review the record de novo to determine whether, viewing

the evidence in the light most favorable to the government, a rational jury could

have found the defendant guilty beyond a reasonable doubt. United States v.

Yehling, 456 F.3d 1236, 1240 (10th Cir. 2006). “W e consider both direct and

circum stantial evidence, together with the reasonable inference to be drawn

therefrom, but do not weigh conflicting evidence or consider the credibility of

witnesses.” Id.

      The government was required to prove beyond a reasonable doubt that

M r. Lopez-Garcia (1) possessed the controlled substance; (2) knew he possessed

the controlled substance; and (3) intended to distribute or dispense the controlled

substance. 21 U.S.C. §§ 841(a)(1) and (b)(1)(A).

      Under sections 841(a)(1) and (b)(1)(A), possession can be either actual or

constructive. “Constructive possession may be established by circumstantial

evidence and may be joint among several individuals.” United States v.

                                         -8-
M cKissick, 204 F.3d 1282, 1291 (10th Cir. 2000) (quotation omitted).

Constructive possession requires that the defendant knowingly have “ownership,

dominion or control over the narcotics and premises where the narcotics are

found.” Id. (quotation omitted). W here the location of the narcotics is jointly

occupied, “the government must present direct or circumstantial evidence to show

some connection or nexus individually linking the defendant to the contraband.”

United States v. Valadez-Gallegos, 162 F.3d 1256, 1262 (10th Cir. 1998). There

must be “some evidence supporting at least a plausible inference that the

defendant had knowledge of and access to the contraband.” Id. (alteration and

internal quotation marks omitted).

      The evidence submitted at trial sufficiently linked M r. Lopez-Garcia to the

cocaine found in the blue Ford Taurus. Not only was the car registered and

insured under his name, but the evidence created a strong inference that he and

M r. Ticas were using the car in an on-going operation to transport narcotics from

California throughout the country. Indeed, the jury heard testimony that six days

earlier, M r. Ticas and M r. Lopez were stopped in the blue Taurus on Interstate 40

in North Carolina. Prior to that, on November 30, 2005, M r. Lopez-Garcia was

driving the blue Taurus on Interstate 40 near the east Texas border when he was

stopped by Trooper Doug Acker. Trooper Acker testified that M r. Lopez-Garcia

produced insurance documents listing a man named Jorge Hernandez as the owner

of the car and the primary insured. Documents also indicated that

                                         -9-
M r. Lopez Garcia shared the same California address as Jorge Hernandez, and the

same Illinois address as M r. Ticas. Significantly, business cards for George

Hernandez were found in both cars, and M r. Lopez-Garcia and M r. Ticas both

testified that they had been operating under the direction of Jorge Hernandez, who

had on this occasion instructed them to drive the cars from Los A ngeles to

Chicago.

      Aside from this evidence, direct evidence obtained from the Oklahoma stop

was sufficient to sustain M r. Lopez-Garcia’s conviction. He was a passenger in a

car found to have a hidden compartment containing cocaine. The car was

registered and insured in his name. During the stop, M r. Ticas acknowledged that

he was traveling with M r. Lopez-Garcia, and he was keenly attentive to what was

transpiring between M r. Lopez-Garcia and the officers. M oreover, the drugs were

found in cars traveling in tandem w ith the exact same make and model, the exact

same hidden compartment, containing nearly the exact same quantity of cocaine.

Under the totality of circumstances, the evidence was sufficient to sustain

M r. Lopez-G arcia’s conviction.

      The judgment of the district court is AFFIRMED.


                                                    Entered for the Court

                                                    Deanell Reece Tacha
                                                    Chief Circuit Judge




                                        -10-